EXHIBIT 10.3




CONFIDENTIAL
October 10, 2019
Pattern Energy Group Inc.
1088 Sansome Street
San Francisco, CA 94111
Attention: General Counsel


Re: Pattern Grady Guaranty-- Reimbursement
Ladies and Gentlemen:
Reference is made to (i) the Purchase and Sale Agreement, dated as of the date
hereof (the “Purchase and Sale Agreement”), entered into by Pattern Grady
Holdings LLC, a Delaware limited liability company (“Seller”), Pattern Energy
Group Inc., a Delaware corporation (“Pattern”), Vertuous Energy LLC, a Delaware
limited liability company (“Buyer”), and (solely for purposes of Section 7.1
thereof) Pattern Energy Group 2 LP, a Delaware limited partnership, with respect
to the acquisition (the “Acquisition”) by Buyer of indirect membership interests
in Grady Energy Holdings LLC, a Delaware limited liability company (the
“Company”); (ii) the Guaranty (the “Guaranty”), dated as of the date hereof, by
Pattern for the benefit of certain members of the Company identified in the
Guaranty (the “Beneficiaries”), of certain obligations of Grady B Member LLC, a
Delaware limited liability company (the “Class B Member”) and an indirect
subsidiary of Pattern, owes to the Beneficiaries (such obligations, the
“Guaranteed Obligations”); (iii) the Amended and Restated Limited Liability
Company Agreement of the Company, dated as of September 26, 2019, among the
Class B Member and the Class A Members (as defined therein) (as hereinafter
amended, restated, supplemented or otherwise modified in accordance with its
terms, the “Company LLC Agreement”); and (iv) the Second Amended and Restated
Limited Liability Company Agreement of the Class B Member, dated as of the date
hereof, between Pattern US Finance Company LLC, a Delaware limited liability
company, and Buyer (as hereinafter amended, restated, supplemented or otherwise
modified in accordance with its terms, the “Class B Member LLC Agreement”).
Capitalized terms used herein without definition are used as defined in the
Guaranty. Pattern has provided Public Sector Pension Investment Board, a
Canadian crown corporation (“Obligor”), a complete copy of the fully executed
Guaranty, a copy of which is attached hereto as Exhibit A.
By countersigning this letter (the “Letter Agreement”), Pattern (i) represents
that the copy of the Guaranty attached hereto as Exhibit A is a true and
complete copy of such document in the form in which it was executed and
delivered by the respective parties thereto, and that it has not been amended or
otherwise modified since the date of its execution


1



--------------------------------------------------------------------------------




and delivery, and (ii) covenants to Obligor that it will not amend or modify, or
agree to any amendment or modification, of the Guaranty without the prior
written consent of Obligor.
Section 1. Covenants. Obligor is an affiliate of Buyer, and will benefit from
the closing under the Purchase and Sale Agreement. In consideration of the
consummation of the Acquisition, Obligor hereby covenants to reimburse Pattern
for only the following payments made, or caused to be made, by Pattern under the
Guaranty after the date hereof, as follows:
a. Obligor shall reimburse Pattern for (i) 49% of any payment made by Pattern as
required under the Guaranty arising out of any breach of the Guarantied LLCA
Obligations after the date hereof caused by any action or inaction of the Class
B Member, in its capacity as Member, Managing Member or Partnership
Representative under the Company LLC Agreement, undertaken after soliciting
consent of the Buyer (whether or not such consent was required by the Class B
Member LLC Agreement) unless such action or inaction was in contravention of the
vote of Buyer; provided, that Buyer shall be deemed to have voted against any
action with respect to which Buyer abstains from voting and (ii) 100% of any
payment made by Pattern as required under the Guaranty with respect to any
breach described in clause (x) of the definition of “Guarantied LLCA
Obligations” in Section 2(a) of the Guaranty after the date hereof to the extent
solely caused by both (A) the Class B Member’s breach of Section 4.07 of the
Company LLC Agreement and (B) Buyer’s failure to make a Capital Contribution (as
defined in the Class B Member LLC Agreement) to the Class B Member in the amount
specified as Buyer’s portion of a Capital Call (as defined in the Class B Member
LLC Agreement) in a Funding Notice (as defined in the Class B Member LLC
Agreement) as and when required by Sections 4.02(d) and 4.02(e) of the Class B
Member LLC Agreement.
b. Obligor shall reimburse Pattern for 100% of any payment made by Pattern as
required under the Guaranty with respect to any breach described in clause (x)
of the definition of “Guarantied LLCA Obligations” in Section 2(a) of the
Guaranty on or after the date hereof to the extent directly caused by any breach
by Buyer of its representation and warranties or covenants set forth in Section
3.02 and Section 3.03 of the Class B Member LLC Agreement (such payment, a
“Subject Payment”); and
c. Paragraph b notwithstanding, Obligor shall be required to reimburse Pattern
only for 49% of any Subject Payment that results from a direct or indirect
subsidiary of Obligor (a “PSP Investment Entity”) being treated as a
Disqualified Tax-Exempt Person unless (i) Obligor fails to hold its interest in
Class B Member by or through a U.S. entity directly or indirectly wholly-owned
by Obligor that is treated (pursuant to a valid election under Treasury
Regulations Section 301.7701-3 or otherwise) as a domestic corporation for U.S.
federal income tax purposes subject to U.S. federal income taxation as a regular
C corporation or (ii) dividends or interest paid by such U.S. entity to Obligor
(or, if applicable, to any Canadian intermediate parent that is a subsidiary of
Obligor) are fully exempt from U.S.


2



--------------------------------------------------------------------------------




federal income taxation under the Code or Article XXI of the Tax Treaty, and if
clause (i) or (ii) applies, Obligor shall be required to reimburse Pattern for
100% of such Subject Payment.
For the purposes of Paragraph c, the following definitions shall apply:
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Disqualified Tax-Exempt Person” means any person that is treated as (i) a
“tax-exempt entity” within the meaning of Section 168(h)(2) of the Code or (ii)
a “tax-exempt controlled entity” within the meaning of Section 168(h)(6)(F) of
the Code.
“Tax Treaty” means the United States–Canada Income Tax Convention.
Section 2. Aggregate Liability. Any other term or provision of this Letter
Agreement notwithstanding, Obligor’s aggregate liability hereunder shall not
exceed the least of (i) $199,742,872.60 plus all Additional Capital
Contributions (as defined in the Company LLC Agreement) made by the Class A
Members (as defined in the Company LLC Agreement) less all Additional Capital
Contributions (as defined in the Company LLC Agreement) made by the Class B
Members (as defined in the LLC Agreement), (ii) Pattern’s Aggregate Liability
Amount under the Guaranty, and (iii) the amount calculated pursuant to Section
6(f) of the Guaranty.
Section 3. Notification of Claims or Potential Claims. Promptly after obtaining
knowledge of a claim or potential claim with respect to a Guarantied LLCA
Obligation for which Pattern might request reimbursement from Obligor under this
Letter Agreement, Pattern will notify Obligor of such claim or potential claim
and, to the extent Obligor requests, allow Obligor or its representatives to
participate in any discussions or negotiations with respect to any such claim or
potential claim. Unless Obligor has consented in writing to the payment of any
such claim, at least ten (10) Business Days prior to making a payment on any
such claim, Pattern will provide Obligor notice of its intent to make a payment
with respect to such a claim and a reasonably detailed explanation for Pattern’s
agreement to pay the claim including a calculation of the amount of any such
claim. Pattern will, upon making any payment with respect to the Guaranty for
which Pattern will seek reimbursement from Obligor under this Letter Agreement,
provide to Obligor notice of such payment. Any reimbursement obligation of
Obligor shall be due and payable in cash to the account of Pattern no later than
five (5) Business Days immediately following receipt of Pattern’s written
invoice for such reimbursement. “Business Day” means any day that is not a
Saturday, Sunday or other day on which banks are authorized to be closed in New
York, New York or Montreal, Québec. Any amounts payable but not paid when due
under this Letter Agreement shall carry interest at the rate of ten per cent
(10%) per annum from the date such payment is due to the date of actual payment.


3



--------------------------------------------------------------------------------




Section 4. Miscellanous.
(a)    Except as expressly set forth above, Obligor shall have no liability of
any kind whatsoever with respect to the Guaranty.
(b)    Obligor agrees that its obligations under this Letter Agreement are
irrevocable, absolute, independent and unconditional and shall not be affected
by any circumstance which would or might constitute a legal or equitable
discharge of a guarantor or surety other than payment in full of Obligor’s
obligations hereunder. Without limiting the generality of the foregoing, Obligor
hereby waives:
(i)    any defense arising under or based upon (A) the validity or
enforceability of any Guarantied LLCA Obligation or of the Company LLC
Agreement, (B) the taking of or delay or failure to take any action by Seller or
Pattern to exercise any rights or remedies against Obligor, Buyer or any other
Person pursuant to this Letter Agreement, the Purchase and Sale Agreement or any
other documents executed and delivered in connection with the Acquisition, (C)
the insolvency, bankruptcy, liquidation or dissolution of Obligor or Buyer, (D)
any claim, set-off, counterclaim, defense or other rights that Pattern may have
at any time and from time to time against Obligor or Buyer, whether in
connection with this transaction or any unrelated transaction, (E) any default,
failure, omission or delay, willful or otherwise, on the part of the Class B
Member or Pattern to perform or comply with, or the impossibility or illegality
of performance by the Class B Member or Pattern or any other Person (other than
impossibility or illegality of performance that would apply to the extent that
the Guarantied LLCA Obligations were to be performed by Pattern) of, any of the
Guarantied LLCA Obligations; (F) any suit or other action brought by, or any
judgment in favor of, any beneficiaries or creditors of Obligor, Buyer or any
other Person for any reason whatsoever, including, without limitations, any suit
or action in any way attaching or involving any issue, matter or thing in
respect of any of the Guarantied LLCA Obligations, the Purchase and Sale
Agreement or any other documents executed and delivered in connection with the
Acquisition (other than a suit or action to which Pattern is a party or by which
Pattern is bound concerning the provisions of this Letter Agreement and/or the
scope of Obligor’s obligations hereunder); (G) any sale, lease or transfer of
any or all of the assets of Obligor or Buyer, any invalidity, illegality of, or
inability to enforce, any such transfer or purported transfer, any consolidation
or merger of Obligor or Buyer; (H) any change, whether direct or indirect, in
Obligor’s relationship to Buyer or the Company, including any such change by
reason of any merger or consolidation or any sale, transfer, issuance, spin-off,
distribution or other disposition of any stock, equity interest or other
security of Buyer, the Company, Obligor or any other entity; and
(ii)    any presentment, demand for payment, protest, notice of dishonor or
non-payment of any Guarantied LLCA Obligations, suit or the taking of other
action


4



--------------------------------------------------------------------------------




by Pattern or Buyer or any other party against, and any other notice to, the
Beneficiaries, the Company or any other person not required hereunder. Obligor
hereby warrants and agrees that each of the waivers and consents set forth in
this Letter Agreement are made after consultation with legal counsel of its
choice and with full knowledge of their significance and consequences, with the
understanding that events giving rise to any defense or right waived may
diminish, destroy or otherwise adversely affect rights which Obligor otherwise
may have against Pattern or any other person. If, notwithstanding the intent of
the parties that the terms of this Letter Agreement shall control in any and all
circumstances, any such waivers or consents are determined to be unenforceable
under applicable law, such waivers and consents shall be effective to the
maximum extent permitted by law.
(c)    Obligor hereby confirms that, notwithstanding Section 2.03 of the Sponsor
Services Agreement (the “Sponsor Services Agreement”), dated as of June 16,
2017, between Obligor and Pattern, Obligor will remain obligated for all of its
obligations and liabilities hereunder following the execution and delivery by
Buyer of an Accession Agreement (as defined in the Sponsor Services Agreement)
pursuant to such Section 2.03 of the Sponsor Services Agreement, whether arising
before or after the date of such Accession Agreement.
(d)    This Letter Agreement shall be binding upon and inure to the benefit of
the parties hereto.
(e)    This Letter Agreement and all of Obligor’s obligations hereunder shall
immediately and automatically terminate and be of no further force and effect
upon the termination of the Guaranty.
(f)    This Letter Agreement shall be interpreted and the rights and liabilities
of the parties hereto (including all disputes (whether for breach of contract or
a tort) arising out of this Letter Agreement) shall be determined in accordance
with the laws and decisions of the State of New York (without regard to conflict
of laws principles or rules that would mandate the application of any law of a
jurisdiction other than the State of New York).
(g)    Pattern and Obligor each irrevocably submits to the exclusive
jurisdiction of the courts of the United States of America in and for the
Southern District of New York, New York, or, if that court does not have
jurisdiction, any New York state court in New York County, for any proceeding
arising out of this Letter Agreement. To the extent that service of process by
mail is permitted by applicable law, each of Pattern and Obligor irrevocably
consents to the service of process in any proceeding in such courts by the
mailing of such process by registered or certified mail, postage prepaid, to its
address for notices provided for herein. Nothing herein shall affect the right
of Pattern or Obligor to serve process in any other manner permitted by law.
EACH OF PATTERN AND OBLIGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL
BY JURY IN ANY


5



--------------------------------------------------------------------------------




LEGAL ACTION OR PROCEEDING RELATING TO THIS LETTER AGREEMENT AND FOR ANY
COUNTERCLAIM WITH RESPECT THERETO.
(h)    Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be delivered in person, transmitted by
facsimile (with confirmation of transmission) or email (so long as confirmation
of receipt is requested and received) or sent by overnight courier or registered
mail, charges prepaid, addressed as follows:
(i)    if to Pattern:
Pattern Energy Group Inc.
1088 Sansome Street
San Francisco, CA 94111
Attention: General Counsel
Phone: 415-283-4000
Fax: 415-362-7900
Email: generalcounsel@patternenergy.com


(ii)    if to Obligor:
1250 René-Lévesque Blvd. West
Suite 1400
Montreal, Québec H3B 5E9
Attention: Managing Director, Infrastructure Investments
Email: vertuousenergy@investpsp.ca and legalnotices@investpsp.ca
With a copy to:
Davies Ward Phillips & Vineberg LLP
1501, avenue McGill College, 26th Floor
Montreal, Québec, Canada H3A 3N9
Attention: Franziska Ruf
Facsimile (514) 841-6499
E-mail: fruf@dwpv.com


Any such notice or other communication shall be deemed to have been given and
received on the day on which it was delivered or transmitted (or, if such day is
not a Business Day or if delivery or transmission is made on a Business Day
after 5:00 p.m. at the place of receipt, then on the next following Business
Day) or, if mailed, on the third Business Day following the date of mailing.


6



--------------------------------------------------------------------------------




Any party may at any time change its address for purposes of this Letter
Agreement by giving notice to the other party.
(i)    This Letter Agreement may not be amended, altered or modified except by
written instrument executed by both Pattern and Obligor.
(j)    Pattern and Obligor acknowledge that the making and performance of this
Letter Agreement constitute a commercial transaction, and accordingly each of
Pattern and Obligor waives to the fullest extent possible, and agrees that it
shall not assert, any right to sovereign or other immunity with respect to
itself or its assets in relation to any process or execution undertaken, or
relief granted, in connection with any action commenced in relation to this
Letter Agreement.


[Remainder of page intentionally left blank]




7



--------------------------------------------------------------------------------








Very truly yours,
PUBLIC SECTOR PENSION INVESTMENT BOARD
By:
___/s/_Stephan Rupert___________

Its:
___Managing Director, Infrastructure Investments________

By:
___/s/_Michael Larkin___________

Its:
___Director, Infrastructure Investments____________________

AGREED & ACCEPTED:
PATTERN ENERGY GROUP INC.
By:     ___/s/_Dyann Blaine ___________
Its:    ___Vice President______________






[Signature Page to Reimbursement Agreement]



--------------------------------------------------------------------------------




EXHIBIT A


GUARANTY


Attached








9



--------------------------------------------------------------------------------


EXECUTION VERSION


PATTERN FUNDING DATE GUARANTY
This GUARANTY, dated as of October 10, 2019 (this “Guaranty”), is made and
entered into by PATTERN ENERGY GROUP INC., a Delaware corporation (the
“Guarantor”), for the benefit of Allianz Renewable Energy Partners of America 2
LLC, a Delaware limited liability company (“Allianz”), New York Life Insurance
company, a New York mutual insurance company (“NYLIC”) and New York Life
Insurance and Annuity Corporation, a Delaware corporation (“NYLIAC” and together
with NYLIC, Allianz and their respective successors and permitted assigns, the
“Beneficiaries”).
PRELIMINARY STATEMENTS
A.    Each of NYLIC, NYLIAC, Allianz, as assignee of Allianz Renewable Energy
Partners of America LLC, a Delaware limited liability company, Grady Energy
Holdings LLC, a Delaware limited liability company (the “Company”), Grady B
Member LLC, a Delaware limited liability company (the “Class B Member”), and
Pattern Grady Holdings LLC are parties to the Equity Capital Contribution
Agreement, dated as of July 13, 2018 (as amended, modified and supplemented and
in effect from time to time, the “ECCA”), pursuant to which, among other things,
each of the Beneficiaries made its Capital Contribution under Section 2.2(a) of
the ECCA to the Company on the Funding Date.
B.    Pursuant to Section 2.2(a) of the ECCA, as a condition precedent to the
obligation of each Beneficiary to make its Capital Contribution under Section
2.2(a) of the ECCA on the Funding Date, Pattern Energy Group 2 LP, a Delaware
limited partnership (“PEG 2 LP”) entered into that certain Guaranty, dated as of
September 26, 2019 (the “Original Guaranty”), for the benefit of the
Beneficiaries.
C.    Under Section 19(b) of the Original Guaranty, if PEG 2 LP transfers,
directly or indirectly, more than fifty percent (50%) of its equity interests in
the Class B Member to the Guarantor, the Guarantor may provide a replacement
guaranty in substantially the form of the Original Guaranty to the
Beneficiaries.
D.    Simultaneously herewith, PEG 2 LP is indirectly transferring more than
fifty percent (50%) of its equity interests in the Class B Member to the
Guarantor, and the Guarantor is becoming an indirect parent company of the Class
B Member.
E.    The guaranty and undertakings provided in this Guaranty will provide
substantial benefit, directly or indirectly, to the Guarantor; it is in the best
interests of the Guarantor to provide the guaranty and undertakings set forth
hereunder; and such guaranty and undertakings are necessary or convenient to the
conduct, promotion, or attainment of the business of the Guarantor.
F.    In accordance with Section 19(b) of the Original Guaranty, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Guarantor hereby undertakes as follows:




--------------------------------------------------------------------------------




SECTION 1. Definitions. Capitalized terms not otherwise defined in this Guaranty
have the meanings given to them in the ECCA or, if not defined therein, in the
LLC Agreement (as defined in the ECCA). The rules of interpretation set forth in
the ECCA shall apply to this Guaranty. As used in this Guaranty, the following
terms shall have the following meanings:
“Aggregate Liability Amount” has the meaning given in Section 6(e).
“Beneficiaries” has the meaning given in the introductory paragraph.
“Class B Member” has the meaning given in the preliminary statements.
“Company” has the meaning given in the preliminary statements.
“ECCA” has the meaning given in the preliminary statements.
“Guarantied ECCA Obligations” has the meaning given in Section 2.
“Guarantied LLCA Obligations” has the meaning given in Section 2.
“Guarantied Obligations” has the meaning given in Section 2.
“Guarantor” has the meaning given in the introductory paragraph.
“Guaranty” has the meaning given in the introductory paragraph.
“MOMA” means the Management, Operation and Maintenance Agreement specified in
Exhibit C to the LLC Agreement or any replacement or renewal thereof.
“Original Guaranty” has the meaning given in the preliminary statements.
“PAA” means the Project Administration Agreement specified in Exhibit C to the
LLC Agreement or any replacement or renewal thereof.
“PEG 2 LP” has the meaning given in the preliminary statements.
SECTION 2. Guaranty.
(a)    The Guarantor hereby unconditionally and irrevocably guaranties, as a
primary obligor and not merely as surety, to each of the Beneficiaries the
performance, satisfaction and observation (i) by the Class B Member of its
indemnification obligations under Article 6 of the ECCA in respect of any breach
by the Class B Member of its representations, warranties or covenants in the
ECCA other than, with respect to the representations and warranties in Section
3.27 of the ECCA that are made on the Execution Date, any indemnification
obligations with respect to or resulting from any breach that relates to a title
defect of which neither the Class B Member nor any of its Affiliates (provided,
that solely for purposes of this clause (i), the term “Affiliate” shall not
include clause (i) of the first proviso of the definition thereof to the extent
that any entity excluded from the definition of Affiliates in such clause (i)
directly or indirectly controls the Class B Member,


2



--------------------------------------------------------------------------------




the Project Company or the Company) had knowledge on the Execution Date (the
“Guarantied ECCA Obligations”), and (ii) (x) by the Class B Member of its
indemnification obligations under Article 11 of the LLC Agreement with respect
to any breach by the Class B Member, in its capacity as the Class B Member (as
defined in the LLC Agreement), of the representations, warranties and covenants
made by the Class B Member in Section 3.02, 3.03, 4.07 or 4.08 of the LLC
Agreement, and (y) by the Class B Member of its indemnification obligations
under Article 11 of the LLC Agreement with respect to any breach by the Class B
Member, in its capacity as Managing Member or as Partnership Representative, of
its covenants, agreements or obligations set forth in the LLC Agreement (such
indemnification obligations, described in this clause (ii), the “Guarantied LLCA
Obligations” and, together with the Guarantied ECCA Obligations, the “Guarantied
Obligations”), it being understood that the Guarantied Obligations shall not
include the obligations of any other party (including without limitation, for
the avoidance of doubt, the obligations of the counterparties to the MOMA and
PAA). The Guarantor hereby agrees that, except as specifically provided herein
(including Section 6 hereof), and to the fullest extent permitted by Applicable
Law, its obligations hereunder shall not be conditional on, and the Guarantor
waives any defense arising under or based upon:
(i)    the validity or enforceability of any Guarantied Obligation or of the
ECCA or the LLC Agreement;
(ii)    the lack of authority of the Class B Member to execute or deliver the
ECCA or the LLC Agreement;
(iii)    any change in or amendment or supplement to, or modification of, the
ECCA or the LLC Agreement, any extension or renewal of the Guarantied
Obligations under the ECCA or the LLC Agreement, or any assignment or transfer
of any party’s interest in the ECCA or the LLC Agreement;
(iv)    the taking of or delay or failure to take any action by any of the
Beneficiaries to enforce the Guarantied Obligations, the ECCA or the LLC
Agreement or otherwise exercise any rights or remedies against the Class B
Member or any other Person;
(v)    the insolvency, bankruptcy, liquidation or dissolution of the Guarantor
or the Class B Member, including any discharge of obligations therefrom;
(vi)    any claim, set-off, counterclaim, defense or other rights that the
Guarantor may have at any time and from time to time against any of the
Beneficiaries, whether in connection with this transaction or any unrelated
transaction;
(vii)    any default, failure, omission or delay, willful or otherwise, on the
part of the Class B Member or the Guarantor to perform or comply with, or the
impossibility or illegality of performance by the Class B Member or the
Guarantor or any other Person (other than impossibility or illegality of
performance that would apply to the extent that the Guarantied Obligations were
to be performed by the Guarantor) of any of the Guarantied Obligations;


3



--------------------------------------------------------------------------------




(viii)    any suit or other action brought by, or any judgment in favor of, any
beneficiaries or creditors of the Class B Member, the Guarantor or any other
Person for any reason whatsoever, including, without limitation, any suit or
action in any way attaching or involving any issue, matter or thing in respect
of any of the ECCA, the LLC Agreement, the Guarantied Obligations or any other
agreement (other than a suit or action to which any Beneficiary is a party or by
which any Beneficiary is bound concerning the scope of the Guarantied
Obligations or concerning the provisions of this Guaranty);
(ix)    any sale, lease or transfer of any or all of the assets of the Class B
Member or the Guarantor, including any transfer or purported transfer from the
Class B Member or the Guarantor to any Person, any invalidity of, illegality of,
or inability to enforce, any such transfer or purported transfer, any
consolidation or merger of the Class B Member or the Guarantor with or into any
Person or any change in the ownership of the Class B Member or the Guarantor;
(x)    any action or failure to act in any manner referred to in this Guaranty
which may deprive the Guarantor of its rights to subrogation against the Class B
Member to recover full indemnity for any payments or performances made pursuant
to this Guaranty or of the Guarantor’s right to contribution against any other
party;
(xi)    any change, whether direct or indirect, in the Guarantor’s relationship
to the Class B Member (or any successor managing member or member that is an
Affiliate of the Guarantor) or the Company, including any such change by reason
of any merger or consolidation or any sale, transfer, issuance, spin-off,
distribution or other disposition of any stock, equity interest or other
security of the Class B Member (or any successor managing member or member that
is an Affiliate of the Guarantor) or the Company, the Guarantor or any other
entity (including, but not limited to, the occurrence of any Permitted Indirect
Transfer);
(xii)    any settlement, compromise, release or discharge of, or acceptance or
refusal of any offer of payment or performance with respect to, or any
substitutions for, the Guarantied Obligations or any subordination of the
Guarantied Obligations to any other obligations;
(xiii)    the acceptance of any other guaranties or security for any of the
Guarantied Obligations;
(xiv)    the payment by any other Person of a portion, but not all, of the
Guarantied Obligations; or
(xv)    any other circumstances which might otherwise constitute a legal or
equitable discharge or defense of a guarantor;
other than, in each case, any defenses that the Class B Member, the Managing
Member, the Partnership Representative or the Guarantor may assert with respect
to its performance under the


4



--------------------------------------------------------------------------------






agreement under which such Guarantied Obligations arise, or the written waiver,
settlement and/or discharge of the Guarantied Obligations or of this Guaranty by
the Beneficiaries.
(b)    The Guarantor’s obligations under this Guaranty are independent of any
obligation of the Class B Member or any other Person, and a separate action or
actions may be brought and prosecuted against the Guarantor under this Guaranty
whether or not any action is brought or prosecuted against the Class B Member or
any other person and whether or not the Class B Member or any other person is
joined in any action under this Guaranty.
(c)    For the avoidance of doubt, nothing herein shall prevent or preclude any
Beneficiary from delivering a demand for payment of any Guarantied Obligation
pursuant hereto concurrently with delivery to the Class B Member of notice of a
Class A Equity Investor Claim under the ECCA or a Class A Claim under the LLC
Agreement. All payments hereunder shall be made without reduction, whether by
offset, payment in escrow, or otherwise, except to the extent that the ECCA or
the LLC Agreement, as applicable, permits the Class B Member, the Managing
Member or the Partnership Representative to reduce (whether by offset, payment
in escrow or otherwise) the Guarantied Obligation underlying such payment.
(d)    The Guarantor hereby unconditionally and irrevocably waives notice of the
acceptance of this Guaranty, demand or presentment for payment to the Class B
Member or the making of any protest, notice of the amount of the Guarantied
Obligations outstanding at any time, notice of failure to perform on the part of
the Class B Member, notice of any amendment, modification or waiver of or under
the ECCA or the LLC Agreement, and all other notices or demands not required
hereunder.
SECTION 3. Subrogation. The Guarantor shall be subrogated to all rights of each
Beneficiary in respect of any amounts paid by the Guarantor pursuant to the
provisions of this Guaranty; provided, however, that the Guarantor shall be
entitled to enforce, or to receive any payments arising out of or based upon,
any right of subrogation or contribution, whether arising by contract or
operation of law or otherwise, only after all rights of each Beneficiary with
respect to the Guarantied Obligations shall have been fully and finally
satisfied. If any amount shall be paid to the Guarantor on account of such
subrogation rights at any time prior to such time, such amount shall be held in
trust for the benefit of the Beneficiaries and shall forthwith be paid to the
Beneficiaries to be credited and applied upon and against the Guarantied
Obligations, to the extent then matured, in accordance with the terms of the
ECCA or LLC Agreement, as applicable, or, to the extent not then matured or
existing, to be held by the Beneficiaries as collateral security for such
Guarantied Obligations.
SECTION 4. Continuing Guaranty. This Guaranty shall continue to be effective or
be reinstated, as the case may be, if and to the extent that at any time any
performance of all or any portion of the Guarantied Obligations or any amount
owed to any Beneficiary hereunder is rescinded or must otherwise be returned by
any Beneficiary upon the insolvency, bankruptcy or reorganization of the
Guarantor or the Class B Member.


5



--------------------------------------------------------------------------------




SECTION 5. Reimbursement. The Guarantor shall reimburse each Beneficiary for any
reasonable out-of-pocket expenses (including reasonable legal fees) incurred by
such Beneficiary in the enforcement of the obligations of the Guarantor
hereunder, such reimbursement to be paid promptly upon submission by such
Beneficiary to the Guarantor of a written statement describing in reasonable
detail the nature, purpose and amount of such expenses.
SECTION 6. Certain Limitations. Notwithstanding anything in Section 2 hereof to
the contrary:
(a)    the Guarantor shall not be required by this Guaranty to perform any
Guarantied Obligation or undertaking if the performance thereof is illegal or
impossible under Law;
(b)    the Guarantor shall not be required to perform any Guarantied Obligation
while the performance of such Guarantied Obligation is being disputed in good
faith by the Person required to perform such Guarantied Obligation;
(c)    the Guarantor’s liability hereunder with respect to any Guarantied
Obligation shall not exceed the liability of the Class B Member with respect to
such Guarantied Obligation, with reference specifically, but without limitation,
to Section 6.2 of the ECCA and Section 11.02 of the LLC Agreement;
(d)    the Guarantor shall have no liability hereunder with respect to any
action or inaction of the Managing Member or Partnership Representative or any
breach or noncompliance by the Managing Member or Partnership Representative
with any of the Guarantied Obligations, if the Class B Member (or any successor
Managing Member or Member that is an Affiliate of the Guarantor) was not, at the
time of such action, inaction, breach or noncompliance the Managing Member or
Partnership Representative, as applicable;
(e)    other than (i) with respect to the representations and warranties in
Section 3.27 of the ECCA that are made on the Funding Date, any indemnification
obligations with respect to or resulting from any breach that relates to a title
defect arising after the Execution Date and (ii) with respect to the
representations and warranties in Section 3.27 of the ECCA that are made on the
Execution Date, any indemnification obligations with respect to or resulting
from any breach that relates to a title defect of which the Class B Member or
any of its Affiliates (provided, that solely for purposes of this clause (ii),
the term “Affiliate” shall not include clause (i) of the first proviso of the
definition thereof to the extent that any entity excluded from the definition of
Affiliates in such clause (i) directly or indirectly controls the Class B
Member, the Project Company or the Company) had knowledge on the Execution Date,
the Guarantor’s aggregate liability hereunder shall not exceed $199,742,872.60
plus all Additional Capital Contributions (as defined in the LLC Agreement) made
by the Class A Members less all amounts which have been paid by or on behalf of
the Class B Member or the Class B Member (as defined in the LLC Agreement)
pursuant to Article 6 of the ECCA or Section 5.04 or Article 11 of the LLC
Agreement or by the Indemnitor under the Indemnity Agreement less all Additional
Capital Contributions made by the Class B Members (as defined in the LLC
Agreement) (the “Aggregate Liability Amount”); provided, that the aggregate
liability of the Guarantor shall not exceed the amount calculated pursuant to
Section 6(f); and


6



--------------------------------------------------------------------------------




(f)    other than (i) with respect to the representations and warranties in
Section 3.27 of the ECCA that are made on the Funding Date, any indemnification
obligations with respect to or resulting from any breach that relates to a title
defect arising after the Execution Date and (ii) with respect to the
representations and warranties in Section 3.27 of the ECCA that are made on the
Execution Date, any indemnification obligations with respect to or resulting
from any breach that relates to a title defect of which the Class B Member or
any of its Affiliates (provided, that solely for purposes of this clause (ii),
the term “Affiliate” shall not include clause (i) of the first proviso of the
definition thereof to the extent that any entity excluded from the definition of
Affiliates in such clause (i) directly or indirectly controls the Class B
Member, the Project Company or the Company) had knowledge on the Execution Date,
the aggregate liability from time to time of the Guarantor hereunder, of the
Indemnitor under the Indemnity Agreement, and of the indemnifying parties under
Article 6 of the ECCA and under Article 11 of the LLC Agreement shall not exceed
(i) if the Flip Point has not occurred, an amount the payment of which, if
treated as a positive Cash Flow for purposes of Section 5.06(b)(iii) of the LLC
Agreement as of the Distribution Date immediately following payment of such
amount, would cause the Flip Point to occur on or prior to the date on which the
Flip Point is projected to occur in the Base Case Model and (ii) if the Flip
Point has occurred, zero. For purposes of determining Guarantor’s maximum
liability pursuant to this Section 6(f), all payments pursuant to this Guaranty
shall be deemed to have been treated as positive Cash Flow for purposes of
Section 5.06(b)(iii) of the LLC Agreement. Notwithstanding the foregoing, if (x)
any Third Party Action under the ECCA or the LLC Agreement filed against or
demanded of any Beneficiary prior to the Flip Point shall not have been finally
resolved or (y) any Tax contest or dispute applicable to a taxable period prior
to the Flip Point or during which the Flip Point occurs relates to any Company
Tax Return applicable to a year prior to the Flip Point or during which the Flip
Point occurs and, in either case, shall cause the Flip Point to fail to be
achieved (other than as a result of a change in a Fixed Tax Assumption), the
Guarantied Obligations under Article 6 of the ECCA and under Article 11 of the
LLC Agreement shall not be subject to the limitations described in clause (ii)
until the Flip Point occurs.
SECTION 7. Refund of Overpayment. In the event that the Guarantor makes a
payment to the Beneficiaries hereunder and it is later determined that the Flip
Point has occurred, or the Internal Rate of Return of the Beneficiaries exceeded
the Flip Rate as a result of such payment, the Beneficiaries shall return to the
Guarantor the portion of such payment which exceeded the amount necessary to
achieve the Flip Rate and cause the Flip Point to occur.
SECTION 8. Financial Statements. During the period from the date hereof until
the expiration or termination of this Guaranty, the Guarantor shall deliver to
the Beneficiaries:
(a)    As soon as available, but no later than sixty (60) days after the end of
the first three quarterly fiscal periods of each applicable fiscal year of the
Guarantor, beginning with the fiscal year that ends after the date hereof,
unaudited consolidated financial statements of Guarantor for the period from the
beginning of the respective fiscal year to the end of such period, including a
balance sheet and the related statement of income, stockholders’ equity and cash
flows, in each case setting forth comparative figures for the period from the
beginning of the respective fiscal year to the end of such period in the
preceding fiscal year, to the extent comparative figures for previous dates and
periods are publicly available, and accompanied by a certificate by an


7



--------------------------------------------------------------------------------




authorized representative of Guarantor, which certificate shall state that such
financial statements fairly present in all material respects the financial
condition and (to the extent applicable) results of operations of Guarantor and
its consolidated subsidiaries on the dates and for the periods indicated in
accordance with GAAP consistently applied, as at the end of, and for, such
period (subject to normal year-end audit adjustments); and
(b)    As soon as available, but not later than one hundred twenty (120) days
after the close of each fiscal year of the Guarantor, beginning with the fiscal
year that ends after the date hereof, audited statements of income,
stockholders’ equity and cash flows of Guarantor and its consolidated
subsidiaries for such year and the related balance sheet as at the end of such
year, setting forth in each case (to the extent comparative figures for the
previous dates and periods are publicly available) in comparative form the
corresponding figures for the preceding fiscal year, and accompanied by an
opinion of Ernst & Young LLP or another independent certified public accountant
of recognized national standing, which opinion shall state that such financial
statements fairly present in all material respects the financial condition and
results of operations of Guarantor and its consolidated subsidiaries as at the
end of, and for, such fiscal year in accordance with GAAP (subject to normal
year-end audit adjustments);
provided, that if the Guarantor is a public company and is required or permitted
to file reports under the Securities Exchange Act of 1934, the availability of
such quarterly or annual financial statements filed thereunder, or the
availability on the Guarantor’s website, shall satisfy the requirements of this
Section 8.
SECTION 9. Representations and Warranties. The Guarantor represents and warrants
to the Beneficiaries that:
(a)    The Guarantor is duly organized and validly existing under the laws of
the State of Delaware. The Guarantor is not subject to any current orders for
winding up, or appointment of a receiver or liquidator or to any notice of any
proposed deregistration.
(b)    The execution, delivery and performance by the Guarantor of this Guaranty
are within the Guarantor’s powers, have been duly authorized by all necessary
action and do not conflict with or result in a breach of the Guarantor’s
organizational documents, or any applicable law or regulation, or any order,
writ, injunction or decree of any court or governmental authority or agency, or
any material agreement or instrument to which the Guarantor is a party or by
which the Guarantor is bound or to which the Guarantor is subject, or constitute
a default under any such agreement or instrument, or result in the creation or
imposition of any lien, charge, claim or encumbrance upon any of the Guarantor’s
revenues or assets pursuant to the terms of any such agreement or instrument.
(c)    No consent, action of authorization or approval or registration,
declaration or filing with, any governmental authority or regulatory body or any
other third party is required for the due execution, delivery and performance by
the Guarantor of this Guaranty.
(d)    This Guaranty has been duly executed and delivered by the Guarantor. This
Guaranty is a legal, valid and binding obligation of the Guarantor, enforceable
against the Guarantor


8



--------------------------------------------------------------------------------




in accordance with its terms, except to the extent that enforceability may be
limited by bankruptcy, insolvency or other laws affecting creditors’ rights
generally.
(e)    There is no action, suit or proceeding now pending before any court,
administrative body or arbitral tribunal, or, to the Actual Knowledge of the
Guarantor, threatened against the Guarantor, which could reasonably be expected
to have an adverse effect on the Guarantor’s ability to perform its obligations
under this Guaranty.
SECTION 10. GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
UNDER, THE LAWS OF THE STATE OF NEW YORK.
SECTION 11. Consent to Jurisdiction. Any legal action or proceeding by or
against the Guarantor or with respect to or arising out of this Guaranty may be
brought in or removed to the courts of the State of New York located in New York
City and of the United States of America in and for the Southern District of New
York. Nothing herein shall affect the right to serve process in any other manner
permitted by law or the right of any Beneficiary to bring legal action or
proceedings in any other competent jurisdiction.
SECTION 12. WAIVER OF JURY TRIAL. THE GUARANTOR AND EACH BENEFICIARY HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS GUARANTY OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE GUARANTOR OR
ANY BENEFICIARY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE GUARANTOR TO
ENTER INTO, AND FOR EACH BENEFICIARY TO ACCEPT, THIS GUARANTY.
SECTION 13. Amendments, Etc. The terms of this Guaranty may be waived, altered
or amended only by an instrument in writing duly executed by the Guarantor and
each Beneficiary. Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
SECTION 14. Addresses for Notices. All notices requests and other communications
provided for hereunder shall be in writing (including facsimile) and will be
deemed to have been duly given if delivered personally, by facsimile or
electronic transmission, by overnight courier service or by certified mail
(postage prepaid) to each of the parties at the applicable address specified
below.
If to the Guarantor:
Pattern Energy Group Inc.
1088 Sansome Street
San Francisco, CA 94111
Attention: General Counsel
Telephone: (415) 283-4000
Facsimile: (415) 362-7900
Email: generalcounsel@patternenergy.com



9



--------------------------------------------------------------------------------




If to Allianz Renewable Energy Partners of America 2 LLC:

Allianz Renewable Energy Partners of America 2 LLC
1465 North McDowell Blvd., Suite 100
Petaluma, CA 94954
Telephone: 415 899-2565
Attention: Claudia V. Knox, Legal Dept.
Email: claudia.knox@allianzrm-us.com

with a copy to:

Allianz Capital Partners GmbH London Branch
Sion Hall
56 Victoria Embankment
London EC4Y 0DZ
United Kingdom
Attention: Iain McMorrine
Telephone: +44 207 071 3412
Email: Iain.mcmorrine@allianzcapitalpartners.com

with a copy to:

Allianz Capital Partners GmbH
Theresienstrasse 6-8
80333 Munich, Germany
Attention: General Counsel
Email: legal@allianzcapitalpartners.com
If to New York Life Insurance Company or New York Life Insurance and Annuity
Corporation:
New York Life Insurance Company/New York Life Insurance and Annuity Corporation
c/o NYL Investors LLC
Private Capital Investors
51 Madison Ave.
New York, NY 10010
Attention: Meaghan Black
Email: meaghan_black@nylinvestors.com

with a copy to:



10



--------------------------------------------------------------------------------





FIIGLibrary@nylinvestors.com
SECTION 15. No Waiver; Remedies. No failure on the part of the Guarantor or any
Beneficiary to exercise, and no course of dealing with respect to, and no delay
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise by the Guarantor or the
Beneficiaries of any right, power or remedy hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
The remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
SECTION 16. Severability. In case any one or more of the provisions contained in
this Guaranty should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.
SECTION 17. Pari passu. The obligations of the Guarantor under this Guaranty
rank pari passu with all other unsecured unsubordinated indebtedness of the
Guarantor.
SECTION 18. Entire Agreement. This Guaranty and any agreement, document or
instrument referred to herein integrate all the terms and conditions mentioned
herein or incidental hereto and supersede all oral negotiations and prior
writings in respect of the subject matter hereof.
SECTION 19. Benefit; Successors and Permitted Assigns.
(a)    This Guaranty is intended solely for the benefit of and is enforceable by
each Beneficiary and its respective successors or assigns permitted under the
ECCA or the LLC Agreement, and is not for the benefit of or enforceable by any
other Person. This Guaranty shall be binding upon the Guarantor and its
successors and permitted assigns and shall inure to the benefit of the
successors and permitted assigns of each Beneficiary; provided, that any
Indemnified Party under the ECCA or the LLC Agreement (other than any
Beneficiary) shall be an intended third-party beneficiary for the purposes of
this Guaranty and shall have the right to enforce any of its rights under this
Guaranty and such rights shall survive the dissolution, liquidation or
termination of the Beneficiaries.
(b)    This Guaranty and all obligations of the Guarantor hereunder to the
Beneficiaries shall be assignable by the Guarantor only with the prior written
consent of each Beneficiary.
SECTION 20. Termination. Notwithstanding anything herein to the contrary, this
Guaranty and all of the Guarantor’s obligations hereunder shall immediately and
automatically terminate and be of no further force or effect upon the earliest
of (i) the date on which the aggregate payments made by the Guarantor under
Section 2 equal the Aggregate Liability Amount, (ii) subject to the last
sentence of Section 6(f), upon the final determination of the Flip Point under
Section 5.06 of the LLC Agreement (and taking into account the dispute
resolution procedures of Section 12.03 of the LLC Agreement), (iii) the
execution and delivery of a Qualified Class B Guarantee in connection with a
transfer of Class B Units pursuant to, and to the extent permitted by, Section
3.03(b)(i)(C) of the LLC Agreement; provided, however, that if such Qualified
Class B Guarantee does not


11



--------------------------------------------------------------------------------




expressly cover the Guarantor’s obligations hereunder for the period prior to
such replacement, the Guarantor’s obligations hereunder shall remain in effect
in respect of Guarantor’s obligations for the period prior to such replacement,
(iv) the transfer of Class B Units pursuant to, and to the extent permitted by,
Section 3.03(b)(i)(C) of the LLC Agreement to an Assignee that satisfies the
ratings or net worth requirements in clause (i) of the definition of “Qualified
Transferee” in the LLC Agreement; provided, however, that if such Assignee does
not expressly assume all of the Guarantied Obligations for the period prior to
such transfer, the Guarantor’s obligations hereunder shall remain in effect in
respect of Guarantor’s obligations for the period prior to such transfer or (v)
a direct or indirect Disposition of Membership Interests in connection with or
following any foreclosure (or deed in lieu thereof) pursuant to Section 3.03(c)
of the LLC Agreement; provided, however, that, in the case of this clause (v),
the Guarantor’s obligations hereunder shall remain in effect in respect of the
Guarantor’s obligations for the period prior to such Disposition of Membership
Interests.
SECTION 21. Reinstatement. In the event that the Flip Point has occurred and
thereafter there occurs an adjustment to the Tax Costs or Tax Benefits taken
into account in calculating the Flip Point as a result of change in the amount
of any item or income, gain, deduction, loss or credit realized in any period
prior to the end of the calendar month immediately preceding the Distribution
Date for which such determination was made in accordance with Section
5.06(b)(vii)(A) of the LLC Agreement and such change is not in respect of a
Fixed Tax Assumption, unless such Fixed Tax Assumption does not apply as a
result of application of Section 5.06(b)(iv)(A) of the LLC Agreement, then this
Guaranty shall automatically be reinstated, provided that the maximum amount
payable hereunder following such reinstatement shall be the amount necessary to
cause the Flip Point to occur and this Guaranty shall terminate and be of no
further force or effect immediately and automatically following the Class A
Members’ receipt of such amount necessary to cause the Flip Point to occur
whether from the Guarantor, the Company, the Class B Member or any other Person.
SECTION 22. No Consequential or Punitive Damages. In no event shall the
Guarantor be liable hereunder to any Beneficiary or any other Person for any
indirect, consequential damages of any nature whatsoever, whether based on
contract or tort, or strict liability or for any punitive or exemplary damages;
provided, that the loss of PTCs or other Tax Benefits shall not constitute
indirect, punitive, consequential or exemplary losses or damages, whether or not
the underlying loss of production constitutes consequential damages for which no
recovery hereunder is permitted.
SECTION 23. Counterparts. This Guaranty and each amendment, waiver and consent
with respect hereto may be executed in any number of counterparts and by
facsimile, and by the Guarantor and the Beneficiaries in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Guaranty by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Guaranty.
[Signature pages follow]




12



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its officer(s) thereunto duly authorized as of the date first
above written.
PATTERN ENERGY GROUP INC.,
a Delaware corporation




By:     ___/s/_Dyann Blaine ___________
Its:    ___Vice President______________






PATTERN FUNDING DATE GUARANTY
(GRADY)



--------------------------------------------------------------------------------






Accepted and agreed to
 
as of the date first
 
above written:
 
 
 
ALLIANZ RENEWABLE ENERGY PARTNERS OF AMERICA 2 LLC
 
 
 
 
 
 
 
By: ___/s/ Claudia V. Knox      
 
Its: ___Vice President & Secretary   
 
 
 





PATTERN FUNDING DATE GUARANTY
(GRADY)



--------------------------------------------------------------------------------






Accepted and agreed to
 
as of the date first
 
above written:
 
 
 
NEW YORK LIFE INSURANCE COMPANY
 
 
 
 
 
 
 
By: ___/s/ Meaghan Black         
 
Its: ___Corporate Vice President      
 
 
 





PATTERN FUNDING DATE GUARANTY
(GRADY)



--------------------------------------------------------------------------------






Accepted and agreed to
 
as of the date first
 
above written:
 
 
 
NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
 
 
 
By: NYL Investors LLC, its Investment Manager


 
 
 
By: ___/s/ Meaghan Black         
 
Its: ___Senior Director         
 
 
 





PATTERN FUNDING DATE GUARANTY
(GRADY)

